United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
DEPARTMENT OF THE ARMY, CORPS OF
ENGINEERS, East Alton, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Fred Patrick Schuman, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0651
Issued: September 13, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 1, 2019 appellant, through counsel, filed a timely appeal from an August 13,
2018 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days has elapsed from the last merit decision, dated July 13, 2017, to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3, the Board lacks jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On April 10, 2012 appellant, then a 37-year-old lock and dam equipment mechanic, filed
a traumatic injury claim (Form CA-1) alleging that he sustained a left shoulder injury on that date
when he bent over and held a torch wrench up with one arm while using the other arm to move
some caster while in the performance of duty. On the reverse side of the claim form, the employing
establishment indicated that he stopped work on the date of injury. Appellant submitted medical
evidence in support of his claim.
By decision dated April 20, 2016, OWCP accepted that the April 10, 2012 employment
incident occurred as alleged. However, it denied appellant’s traumatic injury claim finding that
the medical evidence of record was insufficient to establish causal relationship between the
accepted employment incident and the claimed left shoulder condition.
On March 7, 2017 appellant, through counsel, requested an oral hearing before an OWCP
hearing representative.
By decision dated April 4, 2017, OWCP denied appellant’s hearing request as untimely
filed.
On April 20, 2017 appellant requested reconsideration of the April 20, 2016 decision.
By decision dated July 13, 2017, OWCP denied modification of its April 20, 20163
decision.
OWCP received an October 3, 2017 document entitled “Notice of Taking Evidence
Deposition” indicating that a deposition of a physician was scheduled for November 14, 2017.
By decision dated August 13, 2018, OWCP denied appellant’s request for reconsideration
finding that the evidence submitted was insufficient to warrant a merit review.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation.4 The Secretary of Labor may review an award
for or against payment of compensation at any time on his or her own motion or on application. 5
3

The Board notes that, in its July 13, 2017 decision, OWCP references April 20, 2017 as the prior decision date;
however, this is a typographical error, as the prior decision was dated April 20, 2016.
4

5 U.S.C. § 8128(a).

5

Id.

2

To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must provide
evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted a
specific point of law; (2) advances a relevant legal argument not previously considered by OWCP;
or (3) constitutes relevant and pertinent new evidence not previously considered by OWCP.6
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.7 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits.8 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.9
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
In his July 10, 2018 request for reconsideration, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law. He also did not advance a relevant legal
argument not previously considered by OWCP. Accordingly, appellant is not entitled to a review
of the merits of his claim based on the first and second above-noted requirements under 20 C.F.R.
§ 10.606(b)(3).
The Board also finds that appellant failed to submit relevant and pertinent new evidence
not previously considered by OWCP. The underlying issue on reconsideration was causal
relationship, which generally requires submission of relevant medical evidence.10
In support of his request for reconsideration, appellant submitted an October 3, 2017
document entitled “Notice of Taking Evidence Deposition” indicating that a deposition was
scheduled to be held on November 14, 2017. While new, this evidence fails to address the
underlying issue of causal relationship, which is medical in nature, and therefore, is insufficient to
warrant further merit review.11 Thus, appellant is also not entitled to a review of the merits of his
claim based on the third above-noted requirement under 20 C.F.R. § 10.606(b)(3).

6

20 C.F.R. § 10.606(b)(3); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
7

Id. at § 10.607(a).

8

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

9

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

10

See K.J., Docket No. 16-0611 (issued May 13, 2016); Carol A. Lyles, 57 ECAB 265 (2005) (causal relationship
is a medical issue which must be resolved by competent medical opinion).
11

Id.

3

The Board accordingly finds that appellant has not met any of the requirements of 20 C.F.R.
§ 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.12
On appeal, counsel contends that a physician provided an opinion supportive of causal
relationship during the November 14, 2017 deposition and that OWCP disregarded this new and
relevant evidence in its August 13, 2018 nonmerit decision. However, the Board notes that the
referenced deposition was not part of the record at the time of OWCP’s August 13, 2018 decision.
The Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Evidence not before
OWCP will not be considered by the Board for the first time on appeal.”13
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).

12
C.C., Docket No. 18-0316 (issued March 14, 2019); M.E., 58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB 630
(2006) (when an application for reconsideration does not meet at least one of the three requirements enumerated under
section 10.606(b), OWCP will deny the application for reconsideration without reopening the case for a review on the
merits).
13

20 C.F.R. § 501.2(c)(1).

4

ORDER
IT IS HEREBY ORDERED THAT the August 13, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 13, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

